DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant RCE application filed on July 20, 2022 and wherein the Applicant has amended claims 1, 27, 29, canceled claims 3, 7-8, 11-13, 17-26, 28, 30 and added new claims 31-37.
In virtue of this communication, claims 1-2, 4-6, 9-10, 14-16, 27,29 and 31-37 are currently pending in this Office Action.
With respect to the drawing and the argument in paragraph 4 of page 8 in Remarks filed on July 20, 2022, the drawing submitted on May 2, 2019 is accepted and see the attached PTO-326 for.
With respect to the rejection of claim 7 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claim 7 and argument, see the paragraph 2 of page 9 in Remarks filed on July 20, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claim 7 under 35 USC §112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Examiner Comment
In the previous Interview Summary PTO-413 mailed on June 21, 2022, original claim 7, currently canceled, was identified to contain allowable subject matter and then, the Applicant rewrote the claim 7 into the parent claim 1 for seeking allowability of independent claim 1. It is similar to independent claims 27, 29, see the argument in paragraph 1 of page 8, paragraph 1, 3 of page 9, and paragraph 1 of page 10 in Remarks filed on July 20, 2022. However, a further search with respect to newly added claim set claims 31-37, a prior art has been found to meet the feature of original claim 7, and now the part of independent claim 1, 27, 29 and therefore, the Office decided to withdraw the allowable subject matter of claim 7 which was assigned to the original claim 7, and now as part of claims 1, 27, 29 and see the office action as set below. The Office cordially apologize if any inconvenience is applied herein.

Claim Objections
Claims 1-2, 4-6, 9-10, 14-16, 27,29 and 31-37 are objected to because of the following informalities: 
Claim 1 recites “a hardware processor that executes, based on the recognized information, a process requiring an execution authority” which should be -- a hardware processor that executes, based on the recognized information, a process of requiring an execution authority --  for clarification that “process” herein is a process “of requiring an execution authority”, other than a “process” that needs to be authorized for execution. In comparison to the application drawings, the claimed “process” herein appears to be mapped to process S45 in fig. 13, S67 in fig. 18, and S88 in fig. 20, which needs to be executed under recognized information or vocal password. Note: if it is interpreted that the claimed “process” needs to be authorized for execution, this interpretation appears to be confliction with the following claimed feature “a first authenticator that performs authentication to determine, using …, whether the execution authority has been given”. Claims 2, 4-6, 9-10, 14-16 are objected due to the dependencies to claim 1.
Claim 27 is objected for the at least similar reason as described in claim 1 above, because claim 27 recited the similar deficient features as recited in claim 1.
Claim 29 is objected for the at least similar reason as described in claim 1 above, because claim 29 recited the similar deficient features as recited in claim 1.
Claim 31 is objected for the at least similar reason as described in claim 1 above, because claim 31 recited the similar deficient features as recited in claim 1. Claims 32-37 rejected due to the dependencies to claim 31.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 37 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 37 recites “The image processing apparatus according to claim 37, wherein the second authenticator performs card authentication where information stored in a card is read for authentication or biometric authentication where biometric information of a user is used” and wherein claim 37 referred to claim 37 self, which causes confusing because the claimed “The image processing apparatus”, “the second authenticator” have insufficient antecedent bases for the limitation in claim 37 and it is unclear what “the image processing apparatus” is and what “the second authenticator” is and it is unclear what is to “perform” “card authentication”, etc., and thus, renders claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 14-16, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sawano et al (US 20070061150 A1, hereinafter Sawano, and equivalent to JP 2007-079852 A in IDS filed on May 2, 2019) and in view of references Lin et al (CN 107600031 A, hereinafter Lin, cited in the IDS document submitted on July 6, 2021) and Ueshima (US 6731731 B1).
Claim 1: Sawano teaches an image processing apparatus (title and abstract, ln 1-14, including an image forming apparatus 220, printer 214, etc., figs. 1-2 and details in fig. 5, including system controller 30 and operating panel 140 in fig. 5) comprising:
a storage (FIFO 521 for timing control data, para 110; RAM 2002 in fig. 6 as system work memory, para 75; rotate-operated RAM 2033 in fig. 11, etc.);
a voice recognizer (including voice recognition unit 2009, etc., included in the system controller 30 in figs. 5-6) that recognizes information inputted by a voice (the voice inputted by a microphone 502 in fig. 14 and via voice I/O unit 500 in fig. 6 and p.5, para 77 and steps S1-S5 in fig. 22, hereinafter);
a hardware processor (including CPU 2001 in fig. 6) that executes, based on the recognized information, a process (software program implemented by the CPU or MPU of the system and p.11, para 162) requiring an execution authority (to be authorized or prohibited for execution at step S8 in fig. 22); 
a first authenticator (including CPU 2001 with stored software program in the media and implemented by the CPU 2001 in fig. 6, p.11, para 162) that performs authentication to determine, using first confidential information (created information related to unprocessed information at step S6-S7), whether the execution authority has been given (to check whether the processing is allowed or prohibited according to a voice input-prohibited information list at S8 or a password by voice for the unprocessed information at S8), and wherein the recognized information corresponds to the first confidential information is determined (step S5 and YES in fig. 22).
However, Sawano does not explicitly teach wherein, upon the disclosed determination that recognized information corresponds to the first confidential information, the hardware processor: invalidates the first confidential information that is preset, automatically generates new confidential information for the first authenticator, and replaces the preset first confidential information with the new confidential information.
Lin teaches an analogous field of endeavor by disclosing an authentication processing apparatus (title and abstract, ln 1-9, portion, such as control unit ECU 2, et al in figs. 2, 7) and wherein a preset first confidential information is disclosed (a pre-stored speech password, para [0047]; preset a password, para [0027]) and wherein a voice recognizer is disclosed to recognize information inputted by a voice (e.g., a sentence “My car <pause 2 seconds> in the word” is recognized as the voice password, para [0035], and thus, a voice recognizer is inherency for recognizing the sentence above) and further teaches wherein, upon determining that the recognized information corresponds to the preset first confidential information (at step 102 in fig. 1, the content and position of each speech field in the voice password is verified to be consistent with the content and position of the pre-stored speech password, para [0047]), the hardware processor invalidates the preset first confidential information (the control unit would not recognize the password used previously, para 50, i.e., invalidated the first or used one), automatically generates new confidential information for the first authenticator (automatically  a new password being supplied or given or caused from the password loop, para 51-52), and replaces the preset first confidential information with the new confidential information (if the password P2 is also input during the next voice password acquisition, authority cannot be obtained, the next voice password needs to be input, i.e., the password P2 has been replaced with the password P3, para 50) for benefits of improving the security level of a control by invalidating the used  voice or speech password (para [0053], abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the first confidential information is preset and wherein upon determining that the recognized information corresponds to the preset first confidential information, the hardware processor: invalidate the preset first confidential information, automatically generates new confidential information for the first authenticator, and replaces the preset first confidential information with the new confidential information, as taught by Lin, to the determination that the recognized information corresponds to the first confidential information in the image processing apparatus, as taught by Sawano, for the benefits discussed above.
However, the combination of Sawano and Lin does not explicitly teach the storage that stores a notification destination of a user and notifies the notification destination of the new confidential information.
Ueshima teaches an analogous field of endeavor by disclosing an image processing apparatus  (title and abstract, ln 1-12, and a system in fig. 1, wherein image processing corresponding to the fax machine 122, col 4, ln 20-27) and wherein a storage is disclosed to store a notification destination of a user (caller’s phone number identified by element 21 is transmitted to  database 30 that also contain password in a password table 32 in fig. 1, col 10, ln 7-35) and wherein the notification destination of the new confidential information is notified (notifying the generated password to a user through the user’s registered phone number or caller ID via a password notifying means for notifying the password to an appropriate destination by referring to a destination phone number, col 5, ln 9-27) for benefits of enhancing management of security data in transaction and storage (col 16, ln 26-30; col 4, ln 53-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the storage and wherein the storage that stores a notification destination of a user and notifying the notification destination of the new confidential information, as taught by Ueshima, to the storage in the image processing apparatus, as taught by the combination of Sawano and Lin, for the benefits discussed above.
Ueshima
Claim 27 has been analyzed and rejected according to claim 1 above.
Claim 29 has been analyzed and rejected according to claims 1 and 27 above and the combination of Sawano, Lin, and Ueshima further teaches a non-transitory computer-readable recording medium storing a program for controlling a computer of an image forming apparatus (Sawano, printer machine in figs.  2 and 5, including system controller 30 detailed in fig. 6 and including CPU 2001, RAM/ROM and HDD memories 2002, 2003, 2004, etc., in fig. 6 and storing the software program and p.11, para 162).
Claim 2: the combination of Sawano, Lin, and Ueshima further teaches, according to claim 1 above, wherein, upon determining that the recognized information corresponds to the preset first confidential information (Sawano, the selected unprocessed information such as the password related to the recognized voice data and check whether voice input-prohibited information list at S8 with answer Yes, and Lin, verified that voice password in the received voice is consistent with the pre-stored speech password, para [0047]), the hardware processor invalidates the first confidential information after execution of the process corresponding to the authentication (Sawano, operation of the listing and selecting unprocessed information has been done via the voice input at steps S2-S7 and prior to the step S8 in fig. 22 and the discussion in claim 1 above and Lin, after the voice password verification passes, acquire a backup door control and invalidate the stored and passed speech password, para [0048]-[0050]).
Claim 4: the combination of Sawano, Lin, and Ueshima further teaches, according to claim 1 above, further comprising:
an input unit (Sawano, including an operating panel 140 in fig. 5, and Lin, a voice collecting sensor 1 in fig. 2; and Ueshima, password input means for receiving an input password inputted by a user, col 5, ln 27-28, or an infrared communication means to transfer the password to the desired apparatus, col 8, 54-64) through which another information is inputted by a method other than voice input (Sawano, after prompt at step S9, and inputted by the user via the operating panel at step S11 with direction YES in fig. 22, and Ueshima, infrared signal representing the password, the discussion above), wherein the hardware processor prompts the new confidential information to be input through the input unit (Sawano, prompt “please input password from the operating panel” and p.10, para 146), and wherein, upon determining that the other information corresponds to the new confidential information (Sawano, the selected unprocessed information such as the password related to the recognized voice data and check whether voice input-prohibited information list at S8 with answer Yes, and Lin, after P1 is used, P2 is used for the next authentication and P3, P4 so on, para [0050]-[0053] and the discussion in claim 1 above), the hardware processor permits execution of the authentication (Sawano, after step S11 and shift to voice input mode for the next unprocessed information of the unprocessed information list to be examined through the authentication included in steps S7-S8 in fig. 22 and Lin, P2, P3, P4 would be used for authentication, after P1 is used, para [0050]-[0053]).
Claim 5: the combination of Sawano, Lin, and Ueshima teaches all the elements of claim 5, according to claim 4 above, including touching operation on a touch screen (Sawano, touch panel sheet applied on the LCD for operating the system, p.3, para 59 and such as one-touch button for input, p.8, para 128 and Lin, touch screen 3 in fig. 2, para [0024]), except explicitly teaching wherein the disclosed other information is inputted through the touching operation on the touch screen.
The Official Notice was taken, as to be Admitted Prior Art APA because the applicant failed to traverse the examiner’s assertion of the official notice, that performing a touching operation on a touch screen to furnish an data input is well-known in the art before the effective filing date of the claimed invention for benefits of efficiently utilizing screen area for achieving both input and output I/O functions (e.g., Sawano, touch screen with the one-touch button and other touching operation and Lin, touch screen 3 for implementing a preset logic of the setting voice password, para [0071]-[0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the touching operation on the touch screen to furnish the data input, as taught by well-known in the art, to the touching operation on the touch screen and the another information in the image processing apparatus, as taught by the combination of Sawano and Lin, for the benefits discussed above.
Claim 6: the combination of Sawano, Lin, and Ueshima further teaches, according to claim 4 above, wherein the other information is inputted through a key operation of a keyboard (Sawano, using the keypad on the operating panel as the keyboard to enter a password by using the numeric keys and p.10, para 157-158, and Ueshima, keyboard provided in the authentication system, col 15, ln 8-12).
Claim 14: the combination of Sawano, Lin, and Ueshima further teaches, according to claim 1 above, wherein the preset first confidential information is a password used in printing document data regarding security document printing (Sawano, password and p.8, para 124-125 and p.9, para 134).
Claim 15: the combination of Sawano, Lin, and Ueshima further teaches, according to claim 1 above, wherein the preset first confidential information is a password (Sawano, password registered in the voice input-prohibited list in fig. 20, and Lin, preset speech password P1, P2, …, P4, para [0050]-[0053]) used in using a folder that stores image data generated by scanning an original, or document data received through a communication network (Sawano, input and output of image data onto either one or both of the scanner unit 10 and the printer unit 20 via the connection between the printer unit 20 and the scanner unit 10 via the system controller 30 in figs. 1, 5, and p.2, para 42-44).
Claim 16: the combination of Sawano, Lin, and Ueshima further teaches, according to claim 1 above, an image forming apparatus (Sawano, imaging forming apparatus in fig. 5) comprising the image processing apparatus according to claim 1 (Sawano, the system controller 30 included in the imaging forming apparatus in fig. 5).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sawano (above) and in view of references Lin (above), Ueshima (above), and Frempong et al (US 20140315181 A1, hereinafter Frempong).
Claim 9: the combination of Sawano, Lin, and Ueshima teaches all the elements of claim 9, according to claim 1 above, including wherein upon determining that the recognized information corresponds to the preset first confidential information (Sawano, the selected unprocessed information such as the password related to the recognized voice data and check whether voice input-prohibited information list at S8 with answer Yes, and Lin, at step 102 in fig. 1 and the discussion in claim 1 above), the hardware processor invalidates the preset first confidential information (Sawano, the password entered via the voice is invalidated by prompting “please input password from the operating panel” and p.10, para 146 and Lin, after the speech password P1 is used, the speech password P2, P3, or P4 would be used the next time for the same control, para [0050]-[0053] and the discussion in claim 1 above), and a second authenticator (Sawano, combination of data input via panel input mode including steps S10-S12 in fig. 22), except explicitly teaching 
the second authenticator that performs authentication to determine, using second confidential information that is preset, whether the execution authority has been given,
wherein, upon determining that the information recognized by the voice recognizer corresponds to the first confidential information, the hardware processor does not invalidate the second confidential information.
Frempong teaches an analogous field of endeavor by disclosing signal processing apparatus for image processing (title and abstract, ln 1-12 and fig. 1 and including a printer 608 in fig. 6) and further teaches a first confidential information and a second confidential information (profile images having multiple still images of the user and related to profile data stored in a profile database 104-A in fig. 1 and the profile data include one or more physical and performance attributes of the alleged user, e.g., age, name, still images, video, fingerprint sample, retina scan, DNA sample, identification information, etc., p.3, para 30-33) and wherein upon determining that information recognized by a first authentication procedure corresponds to a confidential information (no matching found after comparison of profile image to a selected image of the image patch, p.8, para 82), a hardware processor (including processors 760 in fig. 7 and implementing instructions stored in the memory 770 and 780 in fig. 7) invalidates the first confidential information (an indicator having non-authentication is added at step 518 in fig. 5) and a second authentication processing (selecting another image from still image batch at step 508 directed by additional image step 520 in fig. 5) that performs authentication to determine whether authority over execution of the process has been given using second confidential information different from the first confidential information (additional image from the still image batch and compared to the profile image at step 510 and the image and the additional image compared to profile image data can be different data type, such as fingerprint, video, still image, etc., of the user, p.3, para 30-33 and they are inherently different), wherein, if the information recognized by the first authentication procedure corresponds to the first confidential information, the hardware processor does not invalidate the second confidential information (failure of the first authentication procedure at step 512 directs the authentication procedure to the next turn with different images to be compared, i.e., does not put the next authentication to be failure, e.g., authentication at step 512 can be YES to add indicator of authentication success or match at step 514 in fig. 5) for benefits of improving an accuracy of authentication results by increasing collection samples (p.7, para 75) and integrating academic information of the users (p.1, para 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the second confidential information and wherein the second authenticator that performs authentication to determine, using first confidential information that is preset, whether the execution authority has been given, wherein, upon determining that the information recognized by the voice recognizer corresponds to the first confidential information, the hardware processor does not invalidate the second confidential information, as taught by Frempong, to the second confidential information in the image processing apparatus, as taught by the combination of the combination of Sawano, Lin, and Ueshima, for the benefits discussed above.
Claim 10: the combination of Sawano, Lin, Ueshima, and Frempong teaches, according to claim 9 above, where the second authenticator performs card authentication where information stored in a card is read for authentication or biometric authentication where biometric information of a user is used (Frempong, performing biometric authentication by using profile data include biometric information, e.g., fingerprint of the user and p.3, para 30-33 and the discussion in claim 9 above).

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sawano et al (above) and in view of reference Lin (above) and Terao (US 20060212715 A1 by Terao).
Claim 31: Sawano teaches an image processing apparatus (title and abstract, ln 1-14, including an image forming apparatus 220, printer 214, etc., figs. 1-2 and details in fig. 5, including system controller 30 and operating panel 140 in fig. 5) comprising: 
a voice recognizer (including voice recognition unit 2009, etc., included in the system controller 30 in figs. 5-6) that recognizes information inputted by a voice (the voice inputted by a microphone 502 in fig. 14, via voice I/O unit 500 in fig. 6, para 77; steps S1-S5 in fig. 22); 
a hardware processor (including CPU 2001 in fig. 6) that executes, based on the recognized information, a process (software program implemented by the CPU or MPU of the system and p.11, para 162) requiring an execution authority (to be authorized or prohibited for execution at step S8 in fig. 22); 
a first authenticator (including CPU 2001 with stored software program in the media and implemented by the CPU 2001 in fig. 6, para 162) that performs authentication to determine, using confidential information that is preset (created information related to unprocessed information at step S6-S7 and as an input-prohibited information list that is preset and redisplayed before use in fig. 21), whether the execution authority has been given (to check whether the processing is allowed or prohibited according to a voice input-prohibited information list at S8 or a password by voice for the unprocessed information at S8); and 
an operation panel (an operation panel 140 in fig. 1) that comprises a display (a screen or touch panel sheet in fig. 17, para 59, and contained in the element 140, para 147) and an input unit through which another information is inputted by a method other than voice input (password inputted by the displayed keypad other than voice input, para 124), 
displays the new confidential information on the display (as).
However, Sawano does not explicitly teach wherein, upon determining that the disclosed recognized information corresponds to the preset confidential information, the hardware processor: invalidates the preset confidential information, automatically generates new confidential information for the first authenticator, replaces the preset confidential information with the new confidential information, and displays the new confidential information on the display (self).
Lin teaches an analogous field of endeavor by disclosing an authentication processing apparatus (title and abstract, ln 1-9, portion, such as control unit ECU 2, et al in figs. 2, 7) and wherein a preset first confidential information is disclosed (a pre-stored speech password, para [0047]; preset a password, para [0027]) and wherein a voice recognizer is disclosed to recognize information inputted by a voice (e.g., a sentence “My car <pause 2 seconds> in the word” is recognized as the voice password, para [0035], and thus, a voice recognizer is inherency for recognizing the sentence above) and further teaches wherein, upon determining that the recognized information corresponds to the preset confidential information (at step 102 in fig. 1, the content and position of each speech field in the voice password is verified to be consistent with the content and position of the pre-stored speech password, para [0047]), the hardware processor: invalidates the preset confidential information (the control unit would not recognize the password used previously, para 50, i.e., invalidated the first or used one), automatically generates new confidential information for the first authenticator (automatically  a new password being supplied or given or caused from the password loop, para 51-52), and replaces the preset confidential information with the new confidential information (if the password P2 is also input during the next voice password acquisition, authority cannot be obtained, the next voice password needs to be input, i.e., the password P2 has been replaced with the password P3, para 50) for benefits of improving the security level of a control by invalidating the used  voice or speech password (para [0053], abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the confidential information is preset and wherein upon determining that the recognized information corresponds to the preset first confidential information, the hardware processor: invalidate the preset confidential information, automatically generates new confidential information for the first authenticator, and replaces the preset confidential information with the new confidential information, as taught by Lin, to the determination that the recognized information corresponds to the first confidential information in the image processing apparatus, as taught by Sawano, for the benefits discussed above.
However, the combination of Sawano and Lin does not explicitly teach displays the new confidential information on the display (self).
Terao teaches an analogous field of endeavor by disclosing an image processing apparatus (title and abstract, ln 1-4 and a system in fig. 1) and wherein a new confidential information is disclosed (generated automatically by MFP 105 or 106, para 50) and is displayed on a display (fig. 6, para 50) for the benefit of allowing a user to visually confirm correction of the generated password (para 50-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the new confidential information and the new confidential information is displayed on the display, as taught by Terao, to the new confidential information and the display, as taught by the combination of Sawano and Lin, for the benefits discussed above.
Claim 32: the combination of Sawano, Lin, and Terao further teaches, according to claim 31 above, wherein, upon determining that the recognized information corresponds to the preset confidential information, the hardware processor invalidates the preset confidential information after execution of the process corresponding to the authentication ((Sawano, operation of the listing and selecting unprocessed information has been done via the voice input at steps S2-S7 and prior to the step S8 in fig. 22 and the discussion in claim 1 above and Lin, after the voice password verification passes, acquire a backup door control and invalidate the stored and passed speech password, para [0048]-[0050] and see the discussion in claim 2 above).
Claim 33: the combination of Sawano, Lin, and Terao further teaches, according to claim 31 above, wherein the hardware processor prompts the new confidential information to be inputted through the input unit (Sawano, prompt “please input password from the operating panel” and p.10, para 146), and wherein, upon determining that the other information corresponds to the new confidential information (Sawano, the selected unprocessed information such as the password related to the recognized voice data and check whether voice input-prohibited information list at S8 with answer Yes, and Lin, after P1 is used, P2 is used for the next authentication and P3, P4 so on, para [0050]-[0053] and the discussion in claim 1 above), the hardware processor permits execution of the authentication (Sawano, after step S11 and shift to voice input mode for the next unprocessed information of the unprocessed information list to be examined through the authentication included in steps S7-S8 in fig. 22 and Lin, P2, P3, P4 would be used for authentication, after P1 is used, para [0050]-[0053]).
Claim 34: the combination of Sawano, Lin, and Terao further teaches, according to claim 33 above, wherein the other information is inputted through a touching operation on a touch screen (touch screen in fig. 4, para 59; similar fig. 17, for input such as touch “Cancel” or “OK” icon on the touch screen in fig. 17, para 147).
Claim 35: the combination of Sawano, Lin, and Terao further teaches, according to claim 33 above, wherein the other information is inputted through a key operation of a keyboard (Sawano, using the keypad on the operating panel as the keyboard to enter a password by using the numeric keys and p.10, para 157-158).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sawano (above) and in view of references Lin (above), Terao (above), and Frempong (above).
Claim 36: the combination of Sawano, Lin, and Terao teaches all the elements of claim 36, according to claim 31 above, including wherein upon determining that the recognized information corresponds to the preset first confidential information (Sawano, the selected unprocessed information such as the password related to the recognized voice data and check whether voice input-prohibited information list at S8 with answer Yes, and Lin, at step 102 in fig. 1 and the discussion in claim 1 above), the hardware processor invalidates the preset first confidential information (Sawano, the password entered via the voice is invalidated by prompting “please input password from the operating panel” and p.10, para 146 and Lin, after the speech password P1 is used, the speech password P2, P3, or P4 would be used the next time for the same control, para [0050]-[0053] and the discussion in claim 1 above), and a second authenticator (Sawano, combination of data input via panel input mode including steps S10-S12 in fig. 22), except explicitly teaching 
the second authenticator that performs authentication to determine, using second confidential information that is preset, whether the execution authority has been given,
wherein, upon determining that the recognized information corresponds to the preset confidential information, the hardware processor invalidates the present confidential information but does not invalidate the second confidential information.
Frempong teaches an analogous field of endeavor by disclosing signal processing apparatus for image processing (title and abstract, ln 1-12 and fig. 1 and including a printer 608 in fig. 6) and further teaches a first confidential information and a second confidential information (profile images having multiple still images of the user and related to profile data stored in a profile database 104-A in fig. 1 and the profile data include one or more physical and performance attributes of the alleged user, e.g., age, name, still images, video, fingerprint sample, retina scan, DNA sample, identification information, etc., para 30-33) and wherein upon determining that information recognized information corresponds to a preset confidential information (no matching found after comparison of profile image to a selected image of the image patch, para 82), a hardware processor (including processors 760 in fig. 7 and implementing instructions stored in the memory 770 and 780 in fig. 7) invalidates the preset confidential information (an indicator having non-authentication is added at step 518 in fig. 5) and a second authentication processing (selecting another image from still image batch at step 508 directed by additional image step 520 in fig. 5) that performs authentication to determine whether authority over execution of the process has been given using second confidential information different from the confidential information (additional image from the still image batch and compared to the profile image at step 510 and the image and the additional image compared to profile image data can be different data type, such as fingerprint, video, still image, etc., of the user, p.3, para 30-33 and they are inherently different), wherein, if the information recognized by the first authentication procedure corresponds to the confidential information, the hardware processor does not invalidate the second confidential information (failure of the first authentication procedure at step 512 directs the authentication procedure to the next turn with different images to be compared, i.e., does not put the next authentication to be failure, e.g., authentication at step 512 can be YES to add indicator of authentication success or match at step 514 in fig. 5) for benefits of improving an accuracy of authentication results by increasing collection samples (p.7, para 75) and integrating academic information of the users (p.1, para 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the second confidential information and the second authenticator and wherein the second authenticator that performs authentication to determine, using second confidential information that is preset, whether the execution authority has been given, wherein, upon determining that the recognized information  corresponds to the preset confidential information, the hardware processor does not invalidate the second confidential information, as taught by Frempong, to the second confidential information in the image processing apparatus, as taught by the combination of the combination of Sawano, Lin, and Terao, for the benefits discussed above.
Claim 37: the combination of Sawano, Lin, Terao, and Frempong teaches, according to claim 37 above, where the second authenticator performs card authentication where information stored in a card is read for authentication or biometric authentication where biometric information of a user is used (Frempong, performing biometric authentication by using profile data include biometric information, e.g., fingerprint of the user and p.3, para 30-33 and the discussion in claim 9 above).

Response to Arguments

Applicant's arguments filed on July 20, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment including newly added claims 31-37. Although a new ground of rejection has been used to address additional limitations that have been added to at least claim 31-37, a response is considered necessary for applicant’s arguments since reference Sawano and Lin will continue to be used to meet several claimed limitations. 
With respect to prior art rejection of claim 31 under 35 USC §103(a), as set forth in the Office Action, the applicant, about the claimed feature “displays the new confidential information on the display” as recited in claim 31, argued that Sawano does not teach this feature because “in Sawano, a password display unit 1302 only displays asterisks and never displays a new password itself. See Sawano, para [0124]”, asserted in paragraphs 1-2 of page 11 in Remarks filed on July 20, 2022.
In the response to the argument above, the Office respectfully disagrees because (1) claim 31 broadly recited “displays the new confidential information on the display” with no specification of what format “the new confidential information” should be displayed on the display and (2) Sawano clearly discloses “The inputted password is displayed on the password display unit 1302 (para 124)”, which is sufficient to meet the claimed feature above and thus, the argument above is moot. The Applicant argued “new password self” which is not recited in claim 31. However, in order to progress the application prosecution, a new prior art Terao who clearly disclosed the argued feature above and see the office action as set forth above.
In the response to this office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654